Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00038-CV

              IN RE HALLMARK COUNTY MUTUAL INSURANCE COMPANY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 22, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 15, 2014, relator Hallmark County Mutual Insurance Company filed a petition

for writ of mandamus and an emergency motion for temporary relief. The court has considered

the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus and the emergency motion for temporary

relief are denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 12-11-27955-MCVAHA, styled Amado Abascal, III and Rodolfo Flores
Galvan and G&M Logistics Corp., pending in the 365th Judicial District Court, Maverick County, Texas, and Cause
No. 13-06-28584-MCV, styled Hallmark County Mutual Insurance Company v. G&M Logistics Corporation, pending
in the 293rd Judicial District Court, Maverick County, Texas. The Honorable David Berchelmann, Jr. signed the order
consolidating the two causes which is the subject of this original proceeding.